SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 20-F/A [] Registration Statement pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934; [X] Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended: December 31, 2010 [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [] Shell company report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report . Commission file number: 000-31188 OXFORD INVESTMENTS HOLDINGS INC. (Exact name of registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Ontario, Canada (Jurisdiction of incorporation or organization) 1315 Lawrence Avenue East Suite 520 Toronto, Ontario Canada M3A 3R3 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered or to be registered pursuant to Section 12(g) of the Exchange Act: Title of Class: Common Stock, no par value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None. The number of outstanding shares of the issuer’s common Stock as of December 31, 2010: 88,414,384 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer o Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Boardo Othero If other has been checked by the previous statement, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 2 TABLE OF CONTENTS Page FORWARD – LOOKING STATEMENTS 5 PART I Item 1. Identity of Directors, Senior Management and Advisers * Item 2. Offer Statistics and Expected Timetable * Item 3. Key Information 5 Selected Financial Data 5 Capitalization and Indebtedness * Reason for the Offer and Use of Proceeds * Risk Factors 7 Item 4. Information on the Company 14 History and Development of the Company 14 Business Overview 15 Organizational Structure 20 Property, Plants and Equipment 20 Item 4A Unresolved Staff Comments * Item 5. Operating and Financial Review and Prospects 20 Operating Results 20 Liquidity and Capital Resources 27 Research and Development 27 Trend Information 27 Off-balance sheet arrangements * Tabular disclosure of contractual obligations * Safe harbor 28 Item 6. Directors, Senior Management and Employees 29 Directors and Senior Management 29 Compensation of Directors and Officers 30 Board Policies 30 Employees 30 Share Ownership 31 Item 7. Major Shareholders and Related Party Transactions 32 Major Shareholders 32 Related Party Transactions 32 Item 8. Financial Information 33 Consolidated Statements and Other Financial Information 33 Significant Changes 33 Item 9. The Offer and Listing 33 Item 10. Additional Information 35 Share Capital * Memorandum and articles of incorporation 35 Material Contracts 35 Exchange Controls 35 Taxation 36 Dividends and paying agents * Statements by experts * Documents on display 41 Subsidiary Information * Item 11. Quantitative and Qualitative Disclosures About Market Risk * Item 12. Description of Securities Other Than Equity Securities * 3 PART II Item 13. Defaults, Dividends Arrearages and Delinquencies * Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds * Item 15. Controls and Procedures 42 Item 16A. Audit Committee Financial Expert 44 Item 16B. Code of Ethics 44 Item 16C. Principal Accountant Fees and Services 44 Item 16D. Exemptions from the Listing Standards for Audit Committees * Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchases * Item 17. Financial Statements 45 Item 18. Item 19. Financial Statements Exhibits 45 46 SIGNATURES 47 CERTIFICATIONS 48 * Omitted pursuant to General Instruction E(b) of Form 20-F. 4 FORWARD LOOKING STATEMENTS Oxford Investments Holdings Inc., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words ‘‘believe’’, ‘‘expect’’, ‘‘anticipate’’, ‘‘intends’’, ‘‘estimate’’, ‘‘forecast’’, ‘‘project’’, ‘‘plan’’, ‘‘potential’’, ‘‘will’’, ‘‘may’’, ‘‘should’’, ‘‘expect’’ and similar expressions identify forward-looking statements.Please note in this annual report, ‘‘we’’, ‘‘us’’, ‘‘our’’, ‘‘the Company’’, all refer to Oxford Investments Holdings Inc. and its subsidiaries. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies, fluctuations in currencies and interest rates, general market conditions, changes in the Company’s operating expenses, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission. PART I Item 1.Identity of Directors, Senior Management and Advisers Not Applicable. Item 2.Offer Statistics and Expected Timetable Not Applicable. Item 3.Key Information A.Selected Financial Data The following selected financial data for the years ended December 31, 2006, 2007, 2008, 2009 and 2010 is derived from our audited consolidated financial statements.The selected financial data, as well as the consolidated financial statements and accompanying notes, are prepared in accordance with accounting principles generally accepted in the United States.The Registrant presents its consolidated financial statements in United States dollars.All dollar amounts in this Form 20-F are in United States dollars, except where otherwise indicated. You should read the following selected consolidated financial data with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements and accompanying notes and other financial information included elsewhere in this annual report. 5 Year Ended Year Ended Year Ended Year Ended Year Ended Dec. 31, 2006 Dec. 31, 2007 Dec. 31, 2008 Dec. 31, 2009 Dec. 31, 2010 Statement of Operations Data: Total revenues from $ Continuing Operations Total Revenues from Discontinued Operations Net Loss ) Basic and diluted net loss per share - ) Weighted average number of Shares used in computing basic and Diluted net loss per share- Balance Sheet Data: Cash and cash equivalents $ Total current assets Total assets Total current liabilities Total liabilities Total accumulated deficit ) Total stockholders’ ) deficiency EXCHANGE RATES The following table sets out the exchange rates for the conversion of Canadian dollars into United States dollars, expressed in United States dollars.The exchange rates used are the closing rates provided by The Bank of Canada. The table lists the rate in effect at the end of the following periods, the average exchange rates (based on the average of the exchange rates on the last day of each month in such periods), and the range of high and low exchange rates for such periods. Year ended December 31, End of Period 1.01 .96 .83 1.01 .86 Average for Period 0.97 .88 .94 .97 .87 High for Period Low for Period 0.93 .77 .77 .85 6 The following table sets out the range of high and low exchange rates, for the conversion of Canadian dollars into United States dollars for each of the corresponding months during 2010 and 2011. The exchange rates used are the closing rates as provided by the Bank of Canada. Month High Low December 2010 January 2011 February 2011 March 2011 April 2011 May 2011 The exchange rate on December 31, 2010 for the conversion of United States dollars into Canadian dollars was $1.01 (CDN$1.00 US$1.0054).As of June 10, 2011, the close rate of exchange for the conversion of United States dollars into Canadian dollars was $1.02 (CDN$1.00US$1.0238). The exchange rates used are the nominal noon exchange rates as published by the Bank of Canada. B.Capitalization and Indebtedness. Not Applicable. C.Reasons for the Offer and Use of the Proceeds. Not Applicable. D.Risk Factors. The risks described below are not the only ones we face.Additional risks that generally apply to publicly traded companies, that are not yet identified or that are currently perceived as immaterial, may also impair our business operations.Our business, operating results and financial condition could be adversely affected by any of the following risks.You should refer to the other information set forth in this document, including our financial statements and the related notes. This annual report also contains certain forward-looking statements that involve risks and uncertainties. These statements relate to our future plans, objectives, expectations and intentions.These statements may be identified by the use of words such as “expects,” “anticipates,” “intends,” “plans” and similar expressions. Our actual results could differ materially from those discussed in these statements. Factors that could contribute to such differences include, but are not limited to, those discussed below and elsewhere in this annual report. RISK FACTORS RELATED TO OUR BUSINESS We Have A Limited Operating History So It May Be Difficult For You To Evaluate Our Business And Its Future Prospects It may be difficult to evaluate our business and prospects because we have a limited operating history.We were incorporated in October 2000 and we began operations in November 2000.In our first two years of operations, we focused our business on the Internet e-gaming market; however in early 2003, we expanded our operations into the lifestyle consumables market.Through our prior subsidiaries Celebrity Tan, Inc. and Ontario Private Water Labeling Ltd, we entered the UV-free sunless tanning and private water labeling markets. We have since discontinued these businesses.During 2006, we entered into the stored-value credit/debit card market through our suite of “FocusKard” products and our acquisition of ownership interests of companies in China.Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development, particularly companies in new and rapidly evolving markets.The risks, expenses and difficulties that we expect to encounter include: 7 · implementing an evolving and unpredictable business model that relies, in large part, on customer growth and word-of-mouth publicity among the targeted audiences; · building our corporate brand to attract purchasers, advertisers and affiliates, and our network brands to expand our audience; · increasing our product offerings on existing networks through internal development and affiliate partnerships; · developing and integrating new networks addressing our target audience and customer base; · diversifying our revenue sources by focusing on different business opportunities for a consumer market and by launching various marketing initiatives; · expanding our sales and marketing efforts to increase our affiliate and customer base and our reach within the stored-value card market audience; · attracting, retaining and motivating qualified personnel; and · responding to competitive developments. There can be no assurance that we will effectively address the risks we face, and the failure to do so could have a material adverse effect on our business, financial condition and results of operations. We Have A History Of Operating Losses And A Significant Accumulated Deficit, And We May Not Maintain Revenue Or Achieve Profitability In The Future. We have not been profitable since our inception in October 2000.We have an accumulated deficit of ($9,225,301).We expect to continue to incur additional losses for the next fiscal year as a result of a high level of operating expenses, significant up-front expenditures, pursuing new initiatives for the Company and our marketing activities.We have had to rely on raising money through private placement of our stock to fund our ventures and operations.We may never realize significant revenues from our core business or be profitable.Factors that will influence the timing and amount of our growth and profitability include: ● the success of implementing our business plan; ● obtaining the necessary funding to grow our business; and ● our ability to expand, diversify and grow our business. Our Ability To Continue As A Going Concern We face significant challenges in shifting from the development stage to the commercialization of the products that we offer.We have also changed our business focus within the past few years.Our business may fail if we do not achieve significant revenue growth or obtain sufficient funding.Our accountants have raised substantial doubts about our ability to continue as a going concern.Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered in such a transition, and there can be no assurance that we will be successful or that we will ever achieve profitable operations. 8 Our Capital Resources Have Not Been Generated Primarily From Operations, We May Be Dependent On Our Ability To Sell Additional Stock To Fund Continued Operations. To date, we have generated most of our cash flow from financing activities. This has been primarily from sales of our common stock, and from time to time loans from Michael Donaghy, our founder, President and Chief Executive Officer. We have used a significant portion of the capital we raised to fund cash outflows for operating and investing activities.Since we have not attained profitable operations and are dependent upon obtaining financing to pursue our plan of operations, there is no assurance that we will not require additional resources in the future or that we will be able to obtain financing in the amount required or terms satisfactory to us. Our Growth May Strain Our Resources And Hinder Our Ability To Implement Our Business Strategy Our historical growth has placed, and any further growth is likely to continue to place, a significant strain on our limited resources.If we fail to manage our growth effectively, our business could be materially adversely affected.Our ability to achieve and maintain profitability will depend on our ability to manage our growth effectively, to implement and expand operational and customer support systems and to hire personnel worldwide.We may not be able to augment or improve existing computer systems and controls or implement new systems and controls to respond to any future growth.In addition, future growth may result in increased responsibilities for our management personnel, which may limit their ability to effectively manage our business. Operational Risks Our revenue and operating results may fluctuate in future periods and we may fail to meet expectations, which may cause the price of our common stock to decline.As a result of our limited operating history and the emerging nature of the markets in which we compete, we are unable to forecast our revenue with precision. We anticipate that the results of our operations may fluctuate significantly in the future as a result of a variety of factors, many of which are outside our control.Factors that may affect our results of operations include, but are not limited to: · the addition or loss of customers for our FocusKard or stored-value card suite of products, or our failure to add new customers; · our ability and the ability of our affiliates to attract and retain a large retail audience for our products; · our ability to attract and retain advertisers and sponsors; · our ability to successfully manage our relationships with our joint venture partners, particularly in the Asian market; · the amount and timing of expenditures for expansion of our operations, including the acquisition of new affiliates, the hiring of new employees, capital expenditures and related costs; · our ability to continue to enhance, maintain and support our networks and technology and avoid system downtime; and · the introduction of new or enhanced offerings by our competitors. Security And Privacy Breaches In Our Electronic Transactions May Damage Customer Relations And Inhibit Our Growth. Any failures in our security and privacy measures could have a material adverse effect on our business, financial condition and results of operations. We electronically transfer large sums of money and store personal information about consumers, including bank account and credit card information, social security numbers, and merchant account numbers. If we are unable to protect, or consumers perceive that we are unable to protect, the security and privacy of our electronic transactions, our growth and the growth of the electronic commerce market in general could be materially adversely affected.A security or privacy breach may: 9 ·cause our customers to lose confidence in our services; · deter consumers from using our services; ·harm our reputation; ·expose us to liability; ·increase our expenses from potential remediation costs; and ·decrease market acceptance of electronic commerce transactions. While we believe that we utilize proven applications designed for premium data security and integrity to process electronic transactions, there can be no assurance that our use of these applications will be sufficient to address changing market conditions or the security and privacy concerns of existing and potential subscribers. We Rely On Third Parties To Distribute Our FocusKard and Other Stored-Value Products, Which May Not Result In Widespread Adoption. In electronic commerce, we rely on our contracts with financial services organizations, businesses, internet portals and other third parties to provide branding for our electronic commerce services and to market our services to their customers.These contracts are an important source of the growth in demand for our electronic commerce products. If any of these third parties abandon, curtail or insufficiently increase their marketing efforts, it could have a material adverse effect on our business, financial condition and results of operations. If We Do Not Respond To Rapid Technological Change Or Changes In The Industry Standards, Our Products And Services Could Become Obsolete And We Could Lose Our Existing And Future Customers. If our competitors introduce new products and services embodying new technologies, or if new industry standards and practices emerge, our existing product and service offerings, proprietary technology and systems may become obsolete. Further, if we fail to adopt or develop new technologies or to adapt our products and services to emerging industry standards, we may lose current and future customers, which could have a material adverse effect on our business, financial condition and results of operations. The electronic commerce industry is changing rapidly. To remain competitive, we must continue to enhance and improve the functionality and features of our products, services and technologies. Changes In Banking Regulations Could Hurt Our Business. We have designed our systems and card programs to comply and work in association with applicable banking rules and regulations. A change of those rules and regulations could require us to dramatically alter our software programs, the hardware upon which we operate and our implementation and operation of stored value cards. Such changes could be costly or impractical and we may not be able to modify our operations and technology to comply with dramatic changes in banking regulations. Changes In The Patriot Act Could Impede Our Ability To Circulate Cards That Can Be Easily Loaded Or Issued. Our current screening process is designed to comply with the United States Patriot Act requirements that financial institutions know their cardholders. If the Patriot Act or subsequent legislation increases the level of scrutiny that we or our affiliated banks or the load or point of purchase locations are required to adopt to know their customers, it may be costly or impractical for us to continue to profitably issue and load cards for our customers or even comply with new regulations. 10 If Major Banks Begin To Target The Sub-Prime Market, It Will Create Substantial Competition For Us And Our Products And Services. We operate among major financial institutions, providing products and services designed to service the sub-prime credit market. Large and small banks alike have traditionally not sought the typically unprofitable and undesirable sub-prime market. This allows the symbiotic relationship between us and banks, where the banks get access to the cumulative deposits of the cardholders, without the trouble of administering thousands of very small individual accounts of less reliable depositors. If banks decide to directly target the sub-prime market before we are able to establish a strong foothold, we will not be able to compete with established banks which have substantially greater resources. Credit Card Fraud Or Computer Hacking Could Substantially Harm Us And Our Operators. As with any technology company, we are always at risk of computer fraud, hacking or other electronic crime. While we believe that we have adopted substantial systems to recognize and prevent computer fraud and hacking, the relentlessness of hackers means no system is yet absolutely secure. Due to our limited financial resources, any substantial computer crime and particularly an electronic embezzlement, would adversely affect our ability to continue as a going concern. Internal Processing Errors Could Result If We Fail To Appropriately Deduct Transactions From Customer Accounts. In the event of a system failure that goes undetected for a substantial period of time, we could allow transactions on blocked accounts, false authorizations, fail to deduct charges from accounts or fail to detect systematic fraud or abuse.Errors or failures of this nature could immediately adversely impact us, our credibility and our financial standing. Key Individual Our future success will depend to a significant extent on the continued services of senior management and other key personnel, particularly Michael Donaghy, our founder, President and Chief Executive Officer.Any loss of a key employee could have a detrimental effect on our business.Currently no key-man insurance is in place with respect to Mr. Donaghy or any of our other personnel. Our success is also dependent on our ability to attract, retain and motivate highly skilled technical and other personnel.While we have been successful in doing so thus far, there are a limited number of persons who possess the necessary technical skills and understanding, thus competition for their services is intense. A failure to recruit or retain personnel could have a material adverse effect on our business, financial condition and results of operations. Protection And Enforcement Of Intellectual Property Rights We regard the protection of trademarks, copyrights and other proprietary rights as important to our success and competitive position.We do not have any patented technology that would prevent competitors from entering our market.Although we seek to protect our trademarks, copyrights and other proprietary rights through confidentiality and “non-compete” agreements and common law precedents, these actions may be inadequate to protect them or to prevent others from claiming violations of their patents, trademarks, copyrights and other proprietary rights.As a result, third parties could claim infringement by us with respect to current or future services. We currently license and may in the future license certain technologies from third parties, which may subject us to infringement actions based upon the technologies licensed from these third parties.Any of these claims, with or without merit, could subject us to costly litigation and divert the attention of our technical and management personnel.These third party technology licenses may not continue to be available to us on commercially reasonable terms.The loss of the ability to use such technology could require us to obtain the rights to use substitute technology, which could be more expensive or offer lower quality or performance, and therefore have a material adverse effect on our business. 11 Risks Associated With Foreign Operations It is anticipated that substantially all of our revenue will be derived from fees in foreign countries. In addition, there are certain difficulties and risks inherent in doing business internationally, including the burden of complying with multiple and often conflicting regulatory requirements, foreign exchange controls, potential restrictions or tariffs on gaming activities that may be imposed, potentially adverse tax consequences and tax risks, as well as political and economic instability.Changes in the political, regulatory and taxation structure of jurisdictions in which we operate and in which our customers are located could have a material adverse effect on our business, revenues, operating results and financial condition. Likewise, our ability to expand our business in certain countries, including China, will require modification of our products, particularly domestic language support.There can be no assurance that we will be able to sustain or increase revenue derived from international operations or that we will be able to penetrate linguistic, cultural or other barriers to new foreign markets. The failure to sustain or increase revenue from international operations could have a material adverse effect on our business, revenues, operating results and financial condition. Our financial results are reported in United States currency, which is subject to fluctuations in respect of the currencies of the countries in which we operate.Fluctuations in the exchange rate of the U.S. dollar and the Canadian dollar could have a positive or negative effect on our reported results.Given the constantly changing currency exposures and the substantial volatility of currency exchange rates, we cannot predict the effect of exchange rate fluctuations upon future operating results.There can be no assurance that we will not experience currency losses in the future which could have a material adverse effect on our business, revenues, operating results and financial condition. Uncertainty Of Enforcement Of U.S. Laws And Judgments Against Foreign Persons We and our wholly-owned subsidiaries through which we operate are organized under the laws of the Province of Ontario, Canada and St. Johns, Antigua, respectively; our executive offices are in Canada, our directors and officers and certain of our advisers are residents of Canada, and a substantial portion of our assets and assets of those persons are located outside the United States.As a result, it may be difficult for you to initiate a lawsuit in the United States against us or these non-U.S. residents, or to enforce any judgment obtained in the United States against us or any of these persons. Consequently, you may be deterred or prevented from pursuing remedies under United States federal securities laws against us or other non-United States residents. We Currently Depend On the Sale Of A Few Products To Generate Most Of Our Revenue We expect the sales of our stored-value cards and fees from credit card processing to constitute most of our revenue for the foreseeable future.If customers do not purchase our products or we do not earn fees, we do not currently offer any other products or services that would enable us to generate revenue or to become profitable. We May Not Have Sufficient Capital To Fund Our Operations And Additional Capital May Not Be Available On Acceptable Terms If At All. If we do not have sufficient capital to fund our operations, we may be forced to discontinue product development, reduce our sales and marketing efforts or forego attractive business opportunities. Any of these outcomes could adversely impact our ability to respond to competitive pressures and could have a material adverse effect on our business, financial condition and results of operations. 12 Our Operating Results May Be Impacted By Foreign Exchange Rates Substantially all of our revenue is expected to be earned in U.S. dollars.A significant portion of our expenses is incurred in Canadian dollars.Changes in the value of the Canadian dollar relative to the U.S. dollar may result in currency translation gains and losses and could adversely affect our operating results.To date, foreign currency exposure has been minimal.However, in the future we may consider hedging all or a significant portion of our annual estimated Canadian dollar expenses to minimize our Canadian dollar exposure. RISK FACTORS RELATED TO OWNING OUR STOCK Control By Existing Shareholders; Anti-Takeover Effects As of December 31, 2010, Michael Donaghy, our President and Chief Executive Officer and director, personally and indirectly through his spouse, beneficially owned approximately13,850,000 sharesor 15.59 % of our outstanding common shares.As a result, Mr. Donaghy can exert substantial influence over us and influence most matters requiring shareholder approval, including the election of directors, and thereby exercise significant control over our affairs.The voting power of Mr. Donaghy under certain circumstances could have the effect of delaying or preventing a change in our control, the effect of which may be to deprive you of a control premium that might otherwise be realized in connection with our acquisition. No Established Public Trading Market Our shares began trading on the Over the Counter Bulletin Board (OTCBB) in May 2004, however, at present our shares are thinly traded, and there is no assurance that a significant trading market will develop, or if developed, that such market will be sustained. Possible Volatility Of Stock Price Many factors could affect the market price of our common shares.These factors include but are not limited to: · Variations in our operating results; · Variations in industry growth rates; · Actual or anticipated announcements of technical innovations or new products or product enhancements by us or our competitors; · General economic conditions in the markets for our products and services; · Divergence of our operating results from analysts’ expectations; and · Changes in earnings estimates by research analysts. In particular, the market prices of the shares of many companies in the technology and emerging growth sectors experience wide fluctuations that are often unrelated to the operating performance of such companies.When the market price of a company's stock drops significantly, shareholders often institute securities class action lawsuits against that company.Such a lawsuit against us could cause us to incur substantial costs and could divert the time and attention of our management and other resources.Any of these events could have a material adverse effect on our business, financial condition and results of operations. Our common stock trades in the over-the-counter market on the OTCQB.As a result, an investor may find it more difficult to dispose of, or to obtain accurate quotations as to the value of, our common stock. Because our common stock is subject to federal securities rules affecting penny stock, the market liquidity for our common stock may be adversely affected. 13 Our common stock could become subject to additional sales practice requirements for low priced securities. Our common stock could become subject to Rule 15g-9 under the Securities Exchange Act of 1934, which imposes additional sales practice requirements on broker-dealers that sell our shares of common stock to persons other than established customers and "accredited investors" or individuals with net worth in excess of $1,000,000 or annual incomes exceeding $200,000 or $300,000 together with their spouses. Rule 15g-9 requires a broker-dealer to make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to sale. Consequently, the rule may affect the ability of broker-dealers to sell our securities and may affect the ability of our shareholders to sell any of our securities in the secondary market; generally define a "penny stock" to be any non-Nasdaq equity security that has a market price less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions; requires broker dealers to deliver, prior to a transaction in a penny stock, a risk disclosure document relating to the penny stock market. Disclosure is also required to be made about compensation payable to both the broker-dealer and the registered representative and current quotations for the securities. In addition, the rule requires that broker dealers deliver to customers monthly statements that disclose recent price information for the penny stock held in the account and information on the limited market in penny stocks. Item 4.Information on the Company A. History and Development of the Company The Company was incorporated under the laws of Ontario, Canada on October 13, 2000, as a holding company under the name International E Gaming Developers Ltd.On May 17, 2001 the Company changed its name to Oxford Software Developers Inc. and on December 16, 2003 it changed its name from Oxford Software Developers Inc. to Oxford Investments Holdings Inc.The Company began operating its business through three wholly-owned subsidiaries International E Gaming Developers, Inc. incorporated under the laws of Antigua and Barbuda, British West Indies on November 3, 2000; Celebrity Tan, Inc. incorporated under the laws of Ontario, Canada on May 28, 2003; and Ontario Private Water Labeling Ltd. incorporated under the laws of Ontario, Canada on May 28, 2003. The Company has since discontinued all business operations of all three subsidiaries mentioned above. During 2006, we reorganized our core business to become a provider of stored value cards for a wide variety of markets. Our products and services are aimed at capitalizing on the growing demand for stored value and re-loadable ATM/prepaid card financial products. We believe stored value cards are a fast-growing product segment in the financial services industry. On or about December 18, 2006, we entered into a joint venture arrangement with the Ko Ho Management Co. Ltd. of Hong Kong (“Ko Ho Group”).We acquired a fifty percent (50%) equity interest in the Ko Ho Group, a company wholly-owned by Mr. Benny Lee. The Ko Ho Group is an investment and management company, specializing in company mergers and acquisitions, management and marketing services in Asia Pacific with a focus in Hong Kong and China.To date through our partnership with the Ko Ho Group, we have acquired an equity interest in three Chinese companies, Arden Trading Company Ltd., Hongxin Insurance Agency and Foshan Foshantong Information Technology Co., Ltd (“Foshantong”). On April 2, 2010, the Company terminated its investment in Foshantong. The termination was mutually agreed upon by both parties.As a result of the termination, the Company received $200,000 as a recovery of the marketing expenses that the Company had spent in connection with this investment. 14 In this Annual Report, unless the context indicates otherwise, the term "Company" refers to Oxford Investments Holdings Inc. B. Business Overview We were incorporated with the objective of capitalizing on the growth of Internet gaming and entertainment - e-gaming.However, as a result of persistent uncertainty in Internet gaming laws in various jurisdictions worldwide, particularly in the United States, we felt that it was beneficial for us to closely review our strategic planning as we move forward.As a result, we did not renew our e-gaming license and in May 2003, we initiated two business ventures to further diversify the Company's interests in the lifestyles consumables market.The first initiative was the distribution of a private line of UV-free tanning products and booths and the second initiative was the distribution of private labeled bottled spring water. Due to changes in United States law with respect to Internet gaming, we are no longer involved in Internet gaming activities.The Company has discontinued the business operations of Internet Gaming and private labeled bottled spring water and has focused its core operations on the direct banking and stored card value market. It has entered into the direct-banking and payment-card solutions business by concentrating its business around its “FocusKard” suite of products. The Product and the Market The “FocusKard” suite of products consists of an online-access account represented by a stored-value card. Stored-value cards are a substitute for cash, gift certificates, and check payments. Monetary value is added to the stored-value account before the card is used, with the value either being funded by the cardholder directly, or by the card program operator in commercial applications. Stored-value is believed to be the most rapidly growing segment in the payment card industry.Its many applications include payroll products, gift-card products, travel products, insurance products, membership products, student products, and incentive/promotional products. The Opportunity The rapid expansion of e-commerce and online banking brings new challenges to payment methods, such as the need to protect the individual’s financial information, and the ease of collection for online merchants.A stored-value product such as the FocusKard expands the functionality of electronic banking, allowing new and innovative payment methods that may limit risk exposure on both sides of the transaction. Product FocusKard offers a complete payment solution with world-class service at competitive rates. The Company’s expertise in risk management, authentication, and fraud detection has enabled us to develop a product backed with technological protections such as redundant data centers, while giving customers the security of a PIN and a zero-liability policy. With superior customer and merchant support services available twenty-four hours a day, seven days a week, the FocusKard is available in various languages and currencies. Instant customer access to a real-time paperless transaction statement is always available. FocusKard’s revolutionary payment methods are available as a customized white-label solution to allow gift-card branding and other merchant applications, thus providing a complete turnkey product for this type of application. 15 The Strategy The FocusKard platform is headlined by our e-wallet solution.This product allows for instant internet transfers of funds between customer and merchant and vice versa. The product is seamless and secure. Each user account has a loadable credit card linked to their account enabling access to funds through any point of sale (POS) or automatic teller machine (ATM) worldwide. The programs currently underway for the “FocusKard” suite of products involve the introduction of a payroll card and a direct-debit card. The FocusKard payroll card offers employers and employees a check-free, easily distributed, instant-access method to deal with the administration of wages and employee compensation.The FocusKard direct-debit card is a consumer-loaded prepaid card for equivalent-to-cash transactions with statement benefits, and is ideal for online transactions, corporate expense cards, PIN-protected travel currency, and gift cards. This is only the beginning of the new vision of the FocusKard products - comprehensive direct-banking and payment-card solutions tailored to the requirements of today’s businesses. The goal is to continually develop innovative electronic payment products that serve a broad range of markets and are delivered on a stored-value platform technology. Arden Trading Company Ltd. On or about February 28, 2007, we acquired a fifty percent (50%) equity interest in Arden Trading Company Ltd. of China through our partnership with the Ko Ho Group. Corporate Profile Arden Trading Company Ltd specializes in the operation of customer loyalty program redemption. The Company has been in business for three years and has been profitable since its inception. Arden provides services to China Construction Bank for the Province of Guangdong, processing bonus point redemptions for the bank.Arden will expand these services into Shanghai and Beijing. Arden's services also include gift sourcing, catalogue production, logistics, and call center customer support. It provides long-term outsourcing services to businesses in its areas of expertise. The Company’s clientele include telecommunication operators, such as China Telecommunications; insurance companies; and commercial banks, such as China Construction Bank. The Product and The Market The Province of Guangdong, which is situated in the southern part of China mainland, covers an area of over 180,000 square kilometers (69,502 square miles) and has a permanent population of approximately 74,730,000. Guangzhou city is the main economic, communication, and cultural center of Guangdong with numerous railway and highway networks and a labyrinth of waterways. Arden provides bonus point fulfillment services to the China Construction Bank for the Province of Guangdong. Customers are given an opportunity to redeem their points for gifts offered in Arden’s catalogue.Arden is responsible for bonus points management services, receiving orders, acquiring products to fulfill the orders, and shipping the product to the Bank’s customers. Using Arden’s services allows the Bank to offer an incentive program to its customers, while the Bank’s customers benefit by receiving valuable gift items. The Opportunity The present economic boom in China provides a growing market for all types of products and services. 16 Arden plans to expand its geographical coverage area, in addition to taking advantage of China’s growing markets. Product and Company Advantages Arden has already developed a customer base of several hundred thousand consumers. The Company has positioned itself to expand its present contract with China Construction Bank into all branches in the Provinces of Guangdong, Shanghai, and Beijing. The management team has years of experience in operating and managing call center, logistics, telemarketing, and customer relations services The Strategy Arden charges a service fee to the China Construction Bank to manage and fulfill the Bank’s bonus points incentive program. Further income is provided by markup on the wholesale value of gift items provided by Arden. As the Company’s customer base expands, bulk purchasing of gift items will reduce the wholesale price charged to Arden, thus increasing the markup income per item as well as increasing the number of fulfillment transactions. Arden plans to develop an online catalogue of its gift items. The ecommerce version of the gift catalogue provides additional cost-cutting and income-generating opportunities for the Company. Catalogue printing costs will be reduced as more users take advantage of the continually-updated online catalogue, ordering procedures will become more automated, and additional revenue can be generated through the sale of advertising space on the web site. Oxford’s partnership with Arden will allow Oxford to enter into the loyalty and electronic payment market in China through Arden’s present and projected customer base, thus ensuring the successful introduction of the FocusKard suite of payment solutions into the huge Chinese consumer card market. Hongxin Insurance Agency On or about March 14, 2007, we acquired a fifty percent (50%) equity interest in Hongxin Insurance Agency of China through our partnership with the Ko Ho Group. Corporate Profile Hongxin is an insurance agency selling insurance policies and financial instruments for most major insurance companies in China since 2004. It is under license issued by China Insurance Supervisory Committee to provide corporate and individual insurance products, risk management, and consultation services. The managing director of Hongxin, Mr. Ming-Wei Ye, as a FLMI of Loma (USA) has more than 20 years of experience in professional management of banking, insurance, and investment services. The Product and The Market Like Arden Trading Company Ltd., Hongxin serves the large market of the Province of Guangdong in China. China’s economic prosperity is resulting in an increase in disposable income for an increasing segment of the population. Hongxin’s product offerings serve this increase in wealth by protecting the value of property, through insurance; and by providing opportunities for investment, such as mutual funds and other financial instruments. 17 The Opportunity Hongxin has developed partnerships that provide the Company with a huge customer base to which the Company can market its products and services. The growing Chinese market welcomes access to the types of products and services provided by Hongxin. Product and Company Advantages In addition to established relationships with some major enterprises, Hongxin has established partnership relationships with some major banks in China to provide insurance to their cardholders. Currently Hongxin is the designated sole insurance agent for the cardholders of China Construction Bank (Guangdong Branch)’s “Automotive Card”. The “Automotive Card” is a roadside assistance and automotive services program, and it offers a discount on automotive insurance purchased through Hongxin. Hongxin also has an agreement with the largest mail-ordering company in China, which has more than 4 million clients, allowing Hongxin to market its products and services to those clients. Hongxin has had the foresight to become licensed in Thailand, and can work within the regulated insurance business in that country. The Strategy Hongxin is setting up more branch offices, as well as a customer call center, and telemarketing services division. These offices and divisions will allow Hongxin to more aggressively promote its products to potential customers. Those potential customers will initially be acquired through Hongxin’s present business agreements. Hongxin will approach the China Construction Bank’s “Automotive Card” members, and the 4 million clients of the largest mail-ordering company in China with offers for property insurance and other financial products, in addition to automotive insurance. These financial products include the FocusKard suite of payment solutions, which will thus be exposed to the huge market accessed by Hongxin. Hongxin has further plans to build loyalty “gift” programs with insurance companies and financial services companies, providing customers with a further incentive to purchase Hongxin’s products, and providing additional revenues to Hongxin through markup on gift items. Foshan Foshantong Information Technology Co., Ltd. On or about April 7, 2007, we acquired an interest in Foshan Foshantong Information Technology Co., Ltd. through our partnership with the Ko Ho Group. Corporate Profile Foshantong is a local government initiative to build the municipality as an electronic payment model in the Pearl River Delta region and is the only prepaid card authorized by the government to be issued by a non-bank entity in the Foshan urban region. Citizens are encouraged to use this card for small payment transactions. Foshantong is an electronic payment smart card program used for public transportation and small payment transactions in the municipality and is an accepted form of payments for many designated merchants in the Foshan urban region. The Product and the Market The electronic purse of the card can be built into many sub-brands smart cards, such as student card, worker card, resident card, library card, or transportation card and is expected to evolve into an all around use card similar to the "Octopus" card used for the complete Hong Kong transportation system and all general shopping transactions. 18 Product and Strategy Wanzhi is now converting 300,000 existing card accounts to the Foshantong Card program. The portfolio includes the existing Foshan Education One Card, Smart Cards issued to the staff of Chigo Air-Conditioning Manufacturing Co., Watson's loyalty cards, library membership cards and Foshan residential district cards. Wanzhi shall provide 500 P.O.S. (point of sale) card-processing units for use by Foshantong at merchant locations in addition to the existing 500 units now placed with merchants. A bonus point based loyalty card program and a gift card program are also being planned. These programs may be named to Oxford's choice of a brand name.Revenues are generated from initial card fees, the merchant transaction fees and interest earned on the float (prepaid deposit). At the moment, a refundable deposit of RMB 30 is charged for the card in addition to the initial deposit of funds. The Company plans to abolish the deposit and replace it with a one-time non-refundable fee of RMB 15, but in return cardholders will be given goods and services in excess of such value. The Company was no longer involved in the programs of Foshantong as a result of the Company’s termination of its investment therein, effective April 2, 2010. The termination was mutually agreed upon by both parties.As a result of the termination, the Company received $200,000 as a recovery of the marketing expenses that the Company had spent in connection with this investment. Celebrity Tan, Inc. In 2008, the Company discontinued the operations of Celebrity Tan and has focused its operations on the direct-banking and payment-card solutions business concentrating around our “FocusKard” suite of products. International E Gaming Developers, Inc. International E Gaming Developers, Inc. (“Egaming”), was our wholly-owned subsidiary through which we operated our gaming business.In April 2001, we acquired the assets of Suchow Holdings Ltd., a Bahamian-based company that provided back-end administrative software solutions for e-commerce driven websites.In 2003, we did not renew our online gaming license since the Company decided to no longer operate an online casino.Due to changes in United States law with respect to Internet gaming, we are no longer involved in Internet gaming activities and we have discontinued operations of this business Ontario Private Water Labeling Ltd. We have discontinued operations of Ontario Private Water Labeling Ltd. as we focus our operations on the direct-banking and payment-card solutions business concentrating around our “FocusKard” suite of products. Competition The markets for the financial and stored-value card products and services offered by us are intensely competitive. We compete with a variety of companies in various segments of the financial service industry and its competitors vary in size, scope and breadth of products and services they offer.Certain segments of the financial services industry tend to be highly fragmented, with numerous companies competing for market share. Highly fragmented segments currently include financial account processing, customer relationship management solutions, electronic funds transfer and card solutions. We face a number of competitors in the debit card and payment market. We also face substantial competition for the wholesale distribution of stored-value cards. 19 C. Organizational Structure D. Property, Plants and Equipment Our registered office and principal executive offices are located in the City of Toronto, in the Province of Ontario, Canada, at 1315 Lawrence Avenue East, Suite 520, Toronto, Canada M3A 3R3.The initial term of the lease was three years.It began on December 1, 2003, with rent of $3,500 per month and automatically renews for additional one-year terms. Item 4A. Unresolved Staff Comments Not Applicable. Item 5.Operating and Financial Review and Prospects A.Operating Results You should read the following discussion in conjunction with our consolidated financial statements and the accompanying notes appearing elsewhere in this annual report. Overview We were incorporated with the objective of capitalizing on the growth of Internet gaming and entertainment - e-gaming.However, as a result of persistent uncertainty in Internet gaming laws in various jurisdictions worldwide, particularly in the United States, we felt that it was beneficial for us to closely review our strategic planning as we move forward.As a result, we did not renew our e-gaming license and in May 2003, we initiated two business ventures to further diversify the Company's interests in the lifestyles consumables market.The first initiative was the distribution of a private line of UV-free tanning products and booths and the second initiative was the distribution of private labeled bottled spring water. Due to changes in United States law with respect to Internet gaming, we are no longer involved in Internet gaming activities.The Company has discontinued the business operations of Internet Gaming, UV free tanning and private labeled bottled spring water and has focused its core operations on the credit card processing, direct banking and stored card value market. It has entered into the direct-banking and payment-card solutions business by concentrating its business around its “FocusKard” suite of products. 20 In addition, the Company started card-processing operations in 2010, but processing was put on hold for several months while China restructured the credit card processing industry as part of reforming its banking system. Non-compliant processors were closed down, institutions consolidated, and the Chinese Government implemented stringent regulatory controls over the industry. During this period, the Company, through its Chinese network, established a commission-oriented strategy with two of China’s largest processors, whereby the Company directs customers to these processors and collects commission revenue. The implementation period involved a four month trial that combined strict business volume controls with other risk management procedures, which were designed to establish the Company’s credibility as an operator. In late-November 2010 the volume restrictions were lifted, enabling the Company to acquire new merchant identifiers (MIDs) from the banks and add new customers. As a result, the Company expects to see a steady stream of revenue growth in the coming year and beyond. Our consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles.Our functional currency is the Canadian dollar.Our financial statements are reported in United States dollars. Sources of Revenue For 2010, we had $0.00 in product revenue as our business model has shifted to direct-banking, credit card processingand payment-card solutionsand away from the UV free Tanning Booths and related supplies, bottled water and bottled water private labeling, software sub-license fees and web site customization fees.In 2010, we did not generate any revenue because we were focused on building a strong infrastructure for our credit card processing business. Revenue Recognition For product sales, the Company generally recognizes revenue at the time of delivery of goods.Sales are reflected net of discounts and returns.For services, revenue is recognized as services are provided.Revenue from operations, advertising and royalties are recognized as earned.Our licensing agreements contain multiple fee elements such as web customization, web hosting, licensing and marketing fees.Fees are allocated to the various components based on objective evidence of fair value, which includes the price charged as if the element was sold separately.We recognize revenue when there is persuasive evidence of an arrangement, such as a licensing agreement, when delivery has occurred, when there is a fixed or determinable fee and when collectibility is probable.When the fee is not fixed or determinable or when collectibility is not assured, the revenue is recognized when received.As amounts are collected, the appropriate revenue is recognized and deferred revenue is recorded for the annual amortizable portion as described below. Current Sources of Revenue Service Fees Our service fees were derived from credit card processing charges.In 2010, we did not generate any revenue because we were focused on building a strong infrastructure for our credit card processing business.We began receiving credit card processing fees in early 2011 and we do expect our credit card processing fees to increase as we add new customers. 21 Operating Results The following is management’s discussion and analysis of our financial condition and results of its operations for the fiscal years ended December 31, 2006, 2007, 2008, 2009 and 2010.Because we are an emerging company and we have recently diversified our business operations, the comparisons between our financial statements may not be meaningful and may not necessarily be indicative of our future results of operation. Fiscal Year Ended December31, 2010 Revenues For the fiscal year ended December 31, 2010, we reported a net loss of ($258,529) or ($0.01) per share.Revenue from operations amounted to $0.00 as we shifted our focus away from our product-based business toward the stored value and reloadable pre-paid card and credit card processing markets. Our revenue decreased to $0.00 from $3,957 for the comparable period from the prior year,2009.The decrease in revenue was a result of the transition process to the credit card processing fees market, the required testing and quality control procedures and delays caused by the Chinese government revamping its credit card processing system. Cost of Revenues Cost of revenues amounted to $0.00 from $0.00—no change from the comparable period from the prior year. The Company continues to reposition itself, shifting from its previous markets to the stored value card and credit card processing markets; as a result, cost of revenue was $0.00 for 2010. Selling, General and Administrative Expense Selling, general and administrative expense (“SG&A”) amounted to $221,276 from $370,739, a decrease of $149,463 or 40%, and consisted principally of consulting fees ($136,604), commissions and subcontracts (44,648), professional fees (comprised of accounting, audit and legal) ($46,419),rent ($43,174) general and office expenses ($21,198), and other administrative and communication expenses ($9,991). Costs were mitigated by an $80,758 recovery in advertising and marketing (see Note 5 in the Consolidated Financial Statements for 2010). The decrease in SG&A expenses was due primarily to decreased costs in advertising and marketing due to the discontinuance of our e-gaming, UV-free tanning and the spring water branding businesses. Financial Condition, Liquidity and Capital Resources At December 31, 2010, the Company had total assets of $9,477 consisting of prepaid expenses and deposits ($6,486), property and equipment ($2,852) and assets of discontinued operations ($139). Operations used $94,364 for the fiscal year ended December 31, 2010.Funds used in operations primarily relate to costs in consulting and professional fees due to the shift in our business plan away from e-gaming, the UV-free tanning and the spring water branding business, to the stored value card and credit card processing business and our expansion into new markets. In addition, there were increased general and office costs costs. Investing activities used $0.00 for the fiscal year ended December 31, 2010. Financing activities provided $71,577 for the fiscal year ended December 31, 2010.Funds provided by financing activities were from the sale of 3,000,000shares of the Company’s common stock for a total of $29,265, and via bank loans and the issuance of debt.The Company used $3,236 to repay loans made to the Company from related parties.The Company received $37,395 in loans from related parties. 22 We had no long-term debt at December 31, 2010. Fiscal Year Ended December31, 2009 Revenues For the fiscal year ended December 31, 2009, we reported a net loss of ($406,077) or ($0.01) per share.Revenue from operations amounted to $3,957 as we shifted our focus away from our tanning booth business toward the stored value and reloadable pre-paid card market and credit card processing. Our revenue increased to $3,957 from $0.00 for the comparable period from the prior year, 2008.The increase in revenue was a result of the increase in credit card processing fees. Cost of Revenues Cost of revenues amounted to $0.00 from $0.00—no change from the comparable period from the prior year. The Company continues to reposition itself, shifting from its previous markets to the stored value card and credit card processing markets; as a result, cost of revenue was $0.00 for 2009. Selling, General and Administrative Expense Selling, general and administrative expense (“SG&A”) amounted to$374,696 from $559,261, a decrease of $184,565 or 33%, and consisted principally of advertising and marketing costs ($80,856), consulting fees ($135,608), commissions and subcontracts ($52,980), professional fees (comprised of accounting, audit and legal) ($49,943),rent ($39,936) and other administrative and communication expenses ($15,373). The decrease in SG&A expenses was due primarily to decreased costs in advertising, marketing and consulting due to the discontinuance of our e-gaming, UV-free tanning and the spring water branding businesses. Financial Condition, Liquidity and Capital Resources At December 31, 2009, the Company had total assets of $31,601 consisting of cash and cash equivalents ($22,286), prepaid expenses and deposits ($5,381), property and equipment ($3,605) and assets of discontinued operations ($329). Operations used $310,349 for the fiscal year ended December 31, 2009.Funds used in operations primarily relate to costs in advertising, marketing, consulting and professional fees due to the shift in our business plan away from e-gaming, the UV-free tanning and the spring water branding business, to the stored value card and credit card processing business and our expansion into new markets. In addition, there were increased commissions and subcontracts costs. Investing activities used $662 for the fiscal year ended December 31, 2009. Financing activities provided $349,685 for the fiscal year ended December 31, 2009.Funds provided by financing activities were from the sale of 31,109,574shares of the Company’s common stock for a total of $297,902, and via bank loans and the issuance of debt.The Company used $0.00 to repay loans made to the Company from related parties.The Company received $41,700 in loans from related parties. We had no long-term debt at December 31, 2009. 23 Fiscal Year Ended December31, 2008 Revenues For the fiscal year ended December 31, 2008, we reported a net loss of ($593,186) or ($0.01) per share.Revenue from operations amounted to $0.00 as we discontinued our tanning booth business and shifted our focus to the stored value and reloadable pre-paid card market, with the development of our new “FocusKard” product. Our revenue decreased by 100% over the comparable period from the prior year.The decrease in revenue was a result of the discontinuation of our e-gaming activities and the tanning-booth business and the development of our new “FocusKard” product.Due to recent changes in United States law with respect to Internet gaming, the Company has discontinued its e-gaming business and does not expect to receive continued revenues from this source in the next fiscal year.There continues to be a dramatic slow-down in the UV-Free tanning business and therefore there was also a dramatic decrease of sales in UV-free tanning booths and related products, therefore, the Company discontinued this business in 2008. Cost of Revenues Cost of revenues amounted to $0.00 from $(25,745), an increase of $25,745 or 100% from the comparable period from the prior year. The Company is in the process of repositioning itself, shifting from its previous markets to the stored value card market; as a result, revenue and cost of revenue was $0.00 for 2008. Selling, General and Administrative Expense Selling, general and administrative expense (“SG&A”) amounted to $559,261 from $3,038,977, a decrease of $2,479,716 or 81.6%, and consisted principally of advertising and marketing costs ($94,051), consulting fees ($171,653), general and office costs ($185,859), professional fees (comprised of accounting, audit and legal) ($52,052),rent ($40,022), depreciation costs ($1,104) other administrative and communication expenses ($14,520). The decrease in SG&A expenses was due primarily to decreased costs in advertising, marketing and consulting due to the discontinuance of our e-gaming, UV-free tanning and the spring water branding businesses. Financial Condition, Liquidity and Capital Resources At December 31, 2008, the Company had total current assets of $4,399 consisting of prepaid expenses. Operations used $287,799 for the fiscal year ended December 31, 2008.Funds used in operations primarily relate to the increased cost in advertising, marketing and consulting due to the shift in our business plan away from e-gaming, the UV-free tanning and the spring water branding business, to the stored value card business and our expansion into new markets. In addition, we had increased advertising and marketing costs relating to our stored value card business, and increased general and office costs. Investing activities used $863 for the fiscal year ended December 31, 2008. Financing activities provided $291,737 for the fiscal year ended December 31, 2008.Funds provided by financing activities were from the sale of 7,000,000shares of the Company’s common stock.The Company used $0.00 to repay loans made to the Company from related parties.The Company received $30,424 in loans from related parties. 24 We had no long-term debt at December 31, 2008. Fiscal Year Ended December31, 2007 Revenues For the fiscal year ended December 31, 2007, we reported a net loss of $3,096,225 or $0.09 per share.Revenues amounted to $4,886. Our revenue decreased by 93% over the comparable period from the prior year.The decrease in revenue was a result of the discontinuation of e-gaming activities.Due to recent changes in United States law with respect to Internet gaming, the Company has discontinued its e-gaming business and does not expect to receive continued revenues from this source in the next fiscal year.There continues to be a dramatic slow-down in the UV-Free tanning business and therefore there was also a dramatic decrease of sales in UV-free tanning booths and related products. Cost of Revenues Cost of revenues amounted to ($25,745) from $231,462 a decrease of $257,207 or 111% from the comparable period from the prior year and consisted of a recovery of ($25,745) from licensing fees relating to discontinued e-gaming activities. Costs of revenue were $10,013 for discontinued operations due to the slowdown in the manufacturing and distribution of our UV-free tanning booths and material, e-gamingroyalties and services, and gaming license expenses. Selling, General and Administrative Expense Selling, general and administrative expense (“SG&A”) amounted to $3,038,977 from $692,994, an increase of $2,345,983 or 339% and consisted principally of advertising and marketing ($1,333,673), commissions and subcontracts ($194,933), professional fees (comprised of accounting, audit and legal) ($84,509), consulting fees ($1,279,368), rent ($35,607) other administrative and communication expenses ($110,887). The increase in SG&A expenses was due primarily to increased cost in advertising, marketing and consulting due to the shift in our business plan away from e-gaming, the UV-free tanning and the spring water branding business, to the stored value card business and our partnerships in China.SG&A also increased because of increased consulting costs in connection with our stored value card business, business development, promotion and marketing. Financial Condition, Liquidity and Capital Resources At December 31, 2007, the Company had total current assets of $0.00. Operations used $934,431 for the fiscal year ended December 31, 2007.Funds used in operations primarily relate to the increased cost in stock-based compensation, advertising, marketing and consulting due to the shift in our business plan away from e-gaming, the UV-free tanning and the spring water branding business, to the stored value card business and our expansion into new markets. In addition, we had increased advertising and marketing costs relating to our stored value card business Investing activities used $0.00 for the fiscal year ended December 31, 2007. Financing activities provided $1,001,012 for the fiscal year ended December 31, 2007.Funds provided by financing activities were from the sale of 8,350,628shares of common stock.The Company used $35,368 to repay loans made to the Company from related parties.The Company received $48,444 from related parties. 25 We had no long-term debt at December 31, 2007. Fiscal Year Ended December31, 2006 Revenues For the fiscal year ended December 31, 2006, we reported a net loss of $961,889 or $0.04 per share.Revenues amounted to $185,299 of which $28,620 was from the sale of UV-Free Tanning Booths and related supplies, $0.00 was from the sale of spring water and $156,679 was from licensing and royalties from e-gaming activities. Our revenue increased by 13% over the comparable period from the prior year.The increase in revenue was a result of greater than expected licensing fees for software from e-gaming activities.Due to recent changes in United States law with respect to Internet gaming, the Company has discontinued its e-gaming business and does not expect to receive continued revenues from this source in the next fiscal year.There continues to be a dramatic slow-down in the UV-Free tanning business and therefore a decrease of sales in UV-free tanning booths and related products.Our licensing fees increased by 100% over the comparable period from the prior year and accounted for 36% of our revenue.The sales from tanning booths and related products accounted for 15% of our revenue, a decrease of 49% from the prior year and e-gaming royalties accounted for 49% of revenue, a decrease of 16% over the prior year. Cost of Revenues Cost of revenues amounted to $231,462 from $141,423 an increase of $90,039 or 64% from the comparable period from the prior year and consisted principally of lower costs associated with the slowdown in the manufacturing and distribution of our UV-free tanning booths and material, e-gaming royalties and services, and gaming license expenses. Selling, General and Administrative Expense Selling, general and administrative expense (“SG&A”) amounted to $692,994 from $473,495, an increase of $219,499 or 46% and consisted principally of stock-based compensation ($507,662), advertising and marketing ($3,607), consulting fees ($155,860), and other administrative and communication expenses ($25,865). The increase in SG&A expenses was due primarily to increased cost in stock-based compensation, advertising, marketing and consulting due to the shift in our business plan away from e-gaming, the UV-free tanning and the spring water branding business, to the stored value card business.SG&A also increased because of increased costs relating to private placement of our common shares to raise money to fund our stored value card business, business development, promotion and marketing. Financial Condition, Liquidity and Capital Resources At December 31, 2006, the Company had total current assets of $90,855 consisting of cash and cash equivalents of $37,969, inventory of $12,872, receivables of $7,451 and prepaid expenses of $32,563. Operations used $470,387 for the fiscal year ended December 31, 2006.Funds used in operations primarily relate to the increased cost in stock-based compensation, advertising, marketing and consulting due to the shift in our business plan away from e-gaming, the UV-free tanning and the spring water branding business, to the stored value card business and our expansion into new markets. In addition, we had increased operational costs relating to the private placement of our common shares to raise money to fund our stored value card business Investing activities used $0.00 for the fiscal year ended December 31, 2006. 26 Financing activities provided $513,041 for the fiscal year ended December 31, 2006.Funds provided by financing activities were from the sale of 3,374,832 shares of common stock.The Company used $23,335 to repay loans made to the Company from related parties. We had no long-term debt at December 31, 2006. B.Liquidity and Capital Resources We have financed our operations from the issuance of equity securities and, to a lesser extent, from non-interest bearing loans from our founder, President and Chief Executive Officer Michael Donaghy. From January 1, 2010 to December 31, 2010, we sold approximately 3,000,000 shares of our common shares through private placements with accredited investors.The offering is being conducted pursuant to the exemption provided by Regulation S, under the Securities Act of 1933.We have raised approximately $29,265, net of expenses, for working capital to fund our continuing operations. As of December 31, 2010 we had approximately $0.00 of cash and cash equivalents. To provide working capital for its operations and project development, the Company will need to raise new funds. Traditionally, the Company has raised capital through the issuance of common shares, through bank loans and through the issuance of related party debt.In addition, from time to time in the past, Michael Donaghy, the President of the Company, personally advanced non-interest-bearing loans to the Company for the day-to-day operations of the Company.It is contemplated that it will continue to raise capital primarily in private placements through investors.No assurance, however, can be given that the Company's future capital requirements will be obtained. The Company's access to capital is always dependent upon future financial market conditions, especially those pertaining to early-stage companies. There can be no guarantee that the Company will be successful in obtaining future financing, when necessary, on economically acceptable terms. For the year ended December 31, 2011, the Company believes that it will need approximately CAD$1,000,000 of cash to cover administrative costs and approximately CAD$60,000 for payment of lease properties.The Company anticipates that it will pay for its 2011 administrative and operational costs from existing working capital, from current revenue streams and from private placements through investors.The Company believes it can raise sufficient working capital to complete its anticipated expenditures during the remaining portion of 2011; however, no assurances can be given that the Company will be able to raise cash from additional financing efforts.If the Company is unable to obtain sufficient funds from future financing, or from current revenues, the Company may not be able to become profitable. C. Research and development, patents and licenses, etc. We are not involved in any research and development and have no registered patents or licenses.In the fiscal years 2010, 2009, 2008, 2007 and 2006, the Company did not have any research, development or patent expenses. D.Trend Information In 2011, we intend to continue our tight cost control in order to achieve the highest profitability possible.See Item 5A. "Operating and Financial Review and Prospects - Results of Operation" for additional trend information. The Internet The Internet continues to grow at a high rate in terms of the number of users online, the total revenue being generated online and the speed at which communications can be carried. All of these factors contribute to a parallel growth in the number and value of stored value and payment card transactions globally and the market audience for our stored value card and credit card processing business. 27 According to published reports, the popularity of the Internet and the continuing increase in the on-line population has established it as one of the fastest growing communications mediums in history, reaching an estimated 50 million users worldwide within only 5 years since its establishment for business and personal use. Comparably, radio did not reach the same level of exposure for 38 years, television for 13 years and cable for 10 years.Today the Internet reaches almost two billion users worldwide. The intense increase in Internet penetration is due to several major factors, the first and foremost relating to PC penetration and also the increased use of internet-ready mobile devices. Most PCs or mobile devices are equipped with some form of Internet access, and most homes have telephone lines or other forms of internet access.Once a PC is inside a home, the Internet is a natural part of its use.Second, technology advances in personal computers for the home and office, as well as those that help connection speed, encourage the use of the Internet. Most product developments, such as computers that offer Internet access by the touch of a button, make the Internet experience more enjoyable and, therefore, consumers are drawn to it. Lastly, the content on the Internet is self-­enforcing. Advertising on the Internet directs consumers go to other websites, thus extending the average time that users spend on the web. North America has dominated the development of the Internet, but the greatest growth potential is outside that region. We expect these growth trends will have a positive impact on the Company’s sales and revenues.See “Forward Looking Information,” below. The Economy We believe that significant opportunities exist in the economy in the stored-value credit/debit card market and credit card processing market.Specifically, we believe that our FocusKard suite of product sales will increase as our brand name becomes more entrenched in the market and as we focus on developing more partner distribution channels, particularly with our joint acquisitions in China and other Asian countries.In addition, we anticipate that our stored-card branding and affiliation purchases and activity will continue to increase as we focus on providing a wide variety of product opportunities to new customers.We expect such increases to occur primarily as a result of our marketing plan and the development of relationships with various companies with built-in distribution channels; such as trade organizations and large companies. E.Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. F.Tabular Disclosure of Contractual Obligations The Company has no contractual obligations of the type required to be disclosed in this section. G.Safe harbor (Forward Looking Information) We are projecting increased expenses. We are projecting increased expenses for the fiscal year ending December 31, 2011 as our stored-value card business grows.It is expected that these expenses will be caused primarily by: · Cost to start-up and operate new lines of business · marketing costs · costs for software and related applications 28 · startup, including personnel and office costs · customer acquisition costs · legal and accounting costs We are in the emerging stage. We have a limited operating history since our operations began in November 2000.Consistent with other early-stage companies, expenditures are heavily weighted in favor of our company branding, marketing, customer acquisition and partnering affiliations.We realize that these expenditures are necessary in order to compete for customers more effectively and to develop a profitable company capable of surviving and prospering well into the future. We expect to continue developing our stored-value credit/debit card line of business through expanding our customer base and improving functionalities based on customer needs, requests and requirements.In the event that we target other appropriate acquisition or licensing candidates, we may require additional funding to consummate such a relationship. We do not currently have sufficient financial resources to meet the funding requirements referenced above.Accordingly, we are currently seeking funding from outside sources, including private placements of our common stock.At the date hereof, we have no firm commitments from anyone to provide additional funding. Item 6.Directors, Senior Management and Employees A.Directors and senior management.Set forth below are particulars respecting our directors and executive officers as of June 24, 2011, and each person’s business experience: Name Business Address Position Michael Donaghy 1315 Lawrence Ave. East Chief Executive Officer, Suite 520 President and Director Toronto, Ontario Canada M3A 3R3 Paul Bilewicz c/o 1315 Lawrence Ave. East Director Suite 520 Toronto, Ontario Canada M3A 3R3 Michael Donaghy, President.Mr. Donaghy, age 51, has been our President, Chief Executive Officer and a member of our Board of Directors since inception.From February 2000 to October 2000 he served as Interim President of Zaurak Capital Corp., an e-gaming holding company.In 1999 he formed and was named President and Chief Executive Officer of CyberGaming Inc., a company engaged in the business of Internet e-gaming sub-licensing, website creation and hosting.Mr. Donaghy resigned as President and CEO of CyberGaming Inc. in September 2000, just prior to joining us.Mr. Donaghy is also President of Citywebsites.com, a website design company, since March 1995. Paul Bilewicz, Director.Mr. Bilewicz, age 61, has been a member of our Board of Directors since April, 2007.From 2003 to present, he owns and operates a Resort/ Retreat, Pretty River Valley Inn located in the Blue Mountain area in central Ontario.Prior to that, from approximately 1996 to 2000 he was employed with Glaxo Canada or its parent company GlaxoWellcome Plc.He was Chief Information Officer at Glaxo Canada;he also assumed additional executive responsibility for Finance, Human Resources and Business Process Re-engineering.He was a member of the Glaxo Canada, Board of Directors.In 2000, he joined the Royal Bank of Scotland in Edinburgh as Director of Systems Application Development and Operations for Retail Banking.In 1996, he was appointed to the position of Worldwide Director of Information Technology for the parent company, GlaxoWellcome Plc and relocated to London, England.In that role he was responsible for systems and networks globally for their manufacturing, research and development and commercial operations, as well as being a member of the Executive Committee of the US subsidiary.Mr. Bilewicz received a Bachelor of Mathematics from the University of Waterloo in 1973 and also completed Executive Programs at the Darden Graduate School of Business (University of Virginia), Insead, in Fontainbleu, France and the Fuqua School of Business at Duke University in North Carolina. 29 TheHonorable Doug Lewis, age 73, was a member of our Board of Directors from March, 2007 through April 2010.Mr. Lewis resigned as a director of the Company on April 28, 2010. B.Compensation. Mr. Donaghy received a salary of $125,000 for the fiscal years ended December 31, 2008 and December 31, 2009, and $124,957 for fiscal year ended December 31, 2010 as the Company’s President and Chief Executive Officer. Option compensation disclosed below for 2008. We do not presently pay any cash compensation to directors for serving on our board, but we do reimburse directors for out-of-pocket expenses for attending board meetings. Executive Compensation The following table sets forth the a summary of compensation earned during the Company's last three fiscal years by the Company’s directors and members of its administrative, supervisory or management bodies and its subsidiaries for services in all capacities to the company and its subsidiaries. SUMMARY COMPENSATION TABLE Annual Compensation Long Term Compensation Awards Payouts Restricted Securities All Name and Fiscal Cash Other Annual Stock Underlying LTIP Other Principal position Year Compensation Compensation Award(s) Options (#) Payouts Comp. (US$) (US$) Michael Donaghy $ - Director and President & Chief $ - Executive Officer $ - $ - Paul Bilewicz Director $ - $ - Hon. Doug Lewis $ 0.00 - Director $ - $ - C.Board Practices. While not required, each of the Company’s directors is a resident of Canada and holds office until the Company’s annual meeting or until his successor is duly elected or appointed.Officers are appointed annually by the Board of Directors to serve at the Board’s will.The Company has no contracts with any of its Directors that provide for payments upon termination.The Board has formed an Audit Committee.Presently, the two Directors, Michael Donaghy and Paul Bilewicz, comprise this committee.Paul Bilewiczwill serve as the Audit Committee financial expert. D.Employees.As of December 31, 2010, we had a total of four (4) employees (two (2) full-time and two (2) part-time)in Toronto, Ontario.None of our employees are covered by any collective bargaining agreement.We believe that relations with our employees are good. 30 E.Share Ownership.The following table sets forth information relating to the beneficial ownership of our common stock as of the date of this annual report by those persons who beneficially own more than 5% of our common stock and by all of our directors and executive officers as a group, as of June 15, 2011.As of December 31, 2010 there were 88,814,384 shares of common stock outstanding. Name and Address of Beneficial Owner (1) Position with the Company Number of Shares Owned Percent Michael Donaghy (2) Director, President & Chief Executive Officer 15.59% Paul Bilewicz Director * CEDE & Co. P.O. Box 222 Bowling Green Station New York, NY 10274 N/A 44.87% All Officers and Directors as a Group (1 Person) 15.68% (*) Owns less than one percent (1%) of the Company’s common stock. (1)All officer and director addresses are c/o the Company at 1315 Lawrence Avenue East, Suite 520, Toronto, Canada M3A 3R3. (2) Mr. Donaghy beneficially owns 5,000,000 of these shares personally and the remaining indirectly through his spouse. Stock Option Plan At the Company’s 2006 Annual Meeting, the shareholders adopted a Non-Qualified Stock Option Plan for the Company (the “Stock Option Plan”).A total of up to ten percent (10%) of the common shares of the Company, outstanding from time to time, are reserved for the issuance of stock options pursuant to the Stock Option Plan.Options may be issued to directors, key personnel and consultants to the Company, its subsidiaries and affiliates. The holders of options under all of the Stock Option Plan are responsible for all personal tax consequences relating to the options. The exercise prices of the options are based on the fair value of the Company’s common shares at the time of grant as determined by our board of directors. The current practice of our board of directors is to grant options with exercise prices that equal 100% of the closing price of our common shares on the applicable date of grant.There are currently 3,550,000 options issued under the Stock Option Plan.As of December 31, 2010 a total of 1,700,000 stock options are outstanding under the Stock Option Plan. 31 The following table sets out stock option awards received by the Named Executive Officers during the year ended December31,2010. Option grants of Oxford Investments Holdings Inc. during 2010 Name Securities Under Options % of Total Option Grants in Year Exercise Price Market Value of Underlying Options on Date of Grant Expiration Date Michael Donaghy 0 0 $ NIL NIL N/A The following table shows, for each Named Executive Officer, the number of common shares acquired through the exercise of options of the Company during the year ended December31, 2010, the aggregate value realized upon exercise and the number of unexercised options under the Stock Option Plan as at December31, 2010. The value realized upon exercise is the difference between the market value of common shares on the exercise date and the exercise price of the option. The value of unexercised in-the-money options at December31, 2010 is the difference between the exercise price of the options and the market value of the Company's common shares on December31, 2009, which was $0.05 per share of the Company's commonstock. Aggregate option exercises during 2010 and year end option values Unexercised options at December31, 2010 Value of unexercised in-the-money options at December31, 2010 (C$) Securities acquiredat exercise Aggregate value realized Name Exerciseable Unexerciseable Exerciseable Unexerciseable Michael Donaghy 0 NIL 0 NIL Item 7.Major Shareholders and Related Party Transactions A.Major shareholders.The Company is not aware of any beneficial owners of 5% or more of the Company’s common stock other than those disclosed in Item 6.E. above. B.Related party transactions. The Company rented commercial space in Toronto, Canada beginning in 2003, with a month-to-month agreement for rent for $3,500 CDN. Rent expense for the year ended December 31, 2010 under this lease amounted to $43,174 (December 31, 2009 and 2008— $39,936 and $40,022, respectively). Rent was paid to a corporation that is controlled by a director of the Company. As at December 31, 2010, the Company owed the corporation $56,706 (December 31, 2009—$42,769), which is included in accounts payable and accrued liabilities. The Company paid $124,957 (December 31, 2009 and 2008—$125,000 and $125,000, respectively) consulting fees to a director. As at December 31, 2010, the Company owed the director $677,924 (December 31, 2009—$592,051), which is included in accounts payable and accrued liabilities. The Company issued nil shares of common stock (December 31, 2009 and 2008—5,000,000 shares and 1,250,000 shares, respectively) to extinguish debt due to a director of the Company. These shares were valued at a total of $Nil (December 31, 2009 and 2008—$43,785 and $46,903, respectively) based on the closing share price on the date of the issuance. 32 Item 8.Financial Information A.Consolidated Statements and Other Financial Information.This annual report on Form 20-F contains the financial information set forth under Item 18. B.Significant Changes.During 2006, the Company entered into the direct-banking and payment-card solutions business by concentrating its business around its “FocusKard” suite of products.On or about December 18, 2006, we entered into a joint venture arrangement with the Ko Ho Management Co. Ltd.We acquired a fifty percent (50%) equity interest in the Ko Ho Group of Hong Kong, a company wholly-owned by Mr. Benny Lee. The Ko Ho Group is an investment and management company, specializing in company mergers and acquisitions, management and marketing services in Asia Pacific with a focus in Hong Kong and China.To date through our partnership with the Ko Ho Group, we have acquired an equity interest in three Chinese companies, Arden Trading Company Ltd., Hongxin Insurance Agency and Foshan Foshantong Information Technology Co., Ltd. On July 19, 2007 the Company entered into a joint venture partnership with Serenity Investments Holdings Corp., a British Virgin Islands corporation, to obtain a Payment Processing Engine and an E-Wallet Platform that will provide the technology for the backbone to the Company’s FocusKard suite of payment solutions.The Company issued 1,500,000 common shares in connection with this joint venture. On March 20, 2008, the Board of Directors agreed that the directors would accept 60,000 shares common stock of the Company, valued at $0.05 CDN a share as consideration for directors’ fees to the end of December, 2008.The directors received these shares on March 20, 2008. On March 20, 2008, the Board of Directors agreed that each director would be granted an option to purchase 200,000 shares of the Company at the price of $0.12 CDN each for serving as a Director in the year 2007.The options expire March 2013. Subsequent to December 31, 2008, the Company issued 4,450,000 common shares for a total consideration of $75,000 cash. During the fiscal year ended December 31, 2009, the Company sold for cash 31,109,574 shares of common stock. This stock was sold for approximately $0.01 per share for a total of $297,902 cash. During the fiscal year ended December 31, 2010, the Company sold for cash 3,000,000 shares of common stock. This stock was sold for approximately $0.01 per share for a total of $29,265 cash. Legal Proceedings The Company is not a party to any pending or ongoing material legal proceeding nor is the company aware of any threatened or anticipated material legal proceeding against it. Dividend Policy The Company has not paid and does not plan to pay any cash dividends on its capital stock.The Company currently intends to retain any future earnings to fund growth, and therefore does not expect to pay any cash dividends in the foreseeable future. Item 9.The Offer and Listing Price History of Shares The Company's common shares are listed in the United States on the OTC Pink Sheets, and began trading in May 2004 under the symbol OXIHF.Even though our stock is listed on the OTCQB, it is very thinly traded and trading can be sporadic and as of December 31, 2010, no active established market within or outside the United States existed for our common stock. 33 The high and low sale prices for the common shares of the Company on the OTC Bulletin Board and OTC Pink Sheets for each of the last six months, each fiscal quarter in each of the last two full financial years and subsequent period and each of the last five full financial years are as follows: OTC Bulletin Board (United States Dollars) High Low June (through June 15) May $ $ April $ $ March $ $ February $ $ January $ $ $
